Exhibit 10.11

June 14, 2001

 

Mr. Michael J. Soenen
FTD.COM INC.
3113 Woodcreek Drive
Downers Grove, Illinois  60515

Dear Mike:

             This letter agreement (this "Agreement") sets forth the terms of
your employment with FTD.COM INC. ("FTD.COM"), and replaces and supercedes your
prior employment agreement dated May 17, 2000.

             Duties.  You shall serve as an officer of FTD.COM or in a
substantially similar position with any entity that acquires FTD.COM or all or
substantially all of FTD.COM's assets (other than IOS BRANDS Corporation ("IOS")
or Florists' Transworld Delivery, Inc. ("FTDI") or any of their other direct or
indirect subsidiaries) through May 17, 2003 and shall perform the duties
assigned by FTD.COM from time to time.  You shall devote your entire business
time to the affairs of FTD.COM, to the performance of your duties under this
Agreement and to the promotion of FTD.COM's interests.

             Compensation.  As full compensation for the performance by you of
your duties under this Agreement, FTD.COM shall compensate you as follows:

(a)         Salary.  FTD.COM shall pay to you a salary of $250,000 per year,
payable in the periodic installments ordinarily paid by FTD.COM to employees of
FTD.COM at comparable levels to you.  You shall be entitled to such merit
increases in base salary as the FTD.COM Board of Directors may determine, in its
discretion.

(b)        Performance Bonus.  You shall be entitled to participate in a
performance bonus as set by the Board of Directors based upon performance
criteria to be set by the Board.  If your employment with FTD.COM is terminated
for any reason other than "cause" (as defined below under "Severance") following
a Change in Control (as defined below), you shall be entitled to received a pro
rata bonus for the applicable fiscal year if you are entitled to one based upon
the performance criteria set by the Board.

(c)         Equity Incentive Awards.  You have been entitled to participate in
the IOS and FTD.COM equity incentive plans and any stock options or restricted
stock awards granted to you, including any granted prior to the date hereof,
shall be deemed to include vesting provisions that accelerate the vesting of any
unvested awards upon the occurrence of a Change of Control (as defined below).

(d)        Paid Vacation.  You shall be entitled to four weeks of paid vacation
per year in accordance with FTD.COM's policies with respect to vacations then in
effect.

(e)         Benefits.  You shall be entitled to the additional
employment-related benefits that are made available from time to time to
employees of FTD.COM at comparable levels to you.

(f)         Expense Reimbursement.  FTD.COM shall reimburse you, in accordance
with the practice from time to time in effect for other employees of FTD.COM,
for all reasonable and necessary travel expenses and other disbursements
incurred by you, for or on behalf of FTD.COM, in the performance of your duties
under this Agreement.

             Immediate Vesting of Awards and Forgiveness of Indebtedness Upon
Change of Control.

             In the event a Change of Control occurs during your employment,
notwithstanding any provision of this Agreement or any other agreement governing
any equity incentive awards held by you, any outstanding stock options or
restricted stock awards granted by IOS, FTDI, FTD.COM or any other FTD company
shall vest in full and become immediately exercisable, and any restrictions
relating thereto shall lapse, upon the occurrence of such Change of Control.  In
addition, upon the occurrence of a Change of Control, any secured indebtedness
owed by you to FTD.COM shall be released and discharged in full.  For purposes
of this agreement, "Change of Control" shall mean:

(a)         the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934
(the "Exchange Act")) (a "Person") of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of more than 50% of the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors ("Voting Stock") of IOS, FTDI or FTD.COM,
respectively; provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change of Control:  (i) any
acquisition directly from IOS, FTDI or FTD.COM, (ii) any acquisition by IOS,
FTDI or FTD.COM, any subsidiary of IOS, FTDI or FTD.COM or any employee benefit
plan (or related trust) sponsored or maintained by IOS, FTDI or FTD.COM or any
such subsidiary or (iii) any acquisition by any of Perry Acquisition Partners,
L.P., Bain Capital, Inc., Fleet Private Equity Co. Inc. or any of their
respective affiliates;

(b)        a change in a majority of the members of the Board of Directors of
IOS, FTDI or FTD.COM, respectively, occurs (i) within one year following the
public announcement of an actual or threatened election contest (within the
meaning of Rule 14a-11 under the Exchange Act) or the filing of a Schedule 13D
or other public announcement indicating a Person intends to effect a change in
control of IOS, FTDI or FTD.COM or (ii) as a result of a majority of the members
of the Board having been proposed, designated or nominated by a Person (other
than IOS, FTDI or FTD.COM through their respective Boards of Directors or duly
authorized committees thereof or through the exercise of contractual rights);

(c)         consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of IOS, FTDI or
FTD.COM (a "Business Combination"), in each case, unless, following such
Business Combination, (i) more than 50% of the Voting Stock of the entity
resulting from such Business Combination is held in the aggregate by (A) the
holders of securities entitled to vote generally in the election of directors of
IOS, FTDI or FTD.COM immediately prior to such transaction, (B) any employee
benefit plan (or related trust) sponsored or maintained by IOS, FTDI or FTD.COM
or such entity or any subsidiary of any of them or (C) any of Perry Acquisition
Partners, L.P., Bain Capital, Inc., Fleet Private Equity Co. Inc. or any of
their respective affiliates and (ii) at least half of the members of the board
of directors of the entity resulting from such Business Combination were members
of the Board of Directors of IOS, FTDI or FTD.COM at the time of the execution
of the initial agreement, or the action of the Board of Directors of IOS, FTDI
or FTD.COM, providing for such Business Combination; or

(d)        approval by the stockholders of IOS, FTDI or FTD.COM of a complete
liquidation or dissolution of IOS, FTDI or FTD.COM.

             Severance.  FTD.COM shall have the right to terminate your
employment by giving you written notice of the effective date of the
termination.  If your employment is terminated (a) without "cause" by FTD.COM or
(b) by you following your assignment to a position that represents a material
diminution in your operating responsibilities (it being understood that a change
in your title shall not by itself entitle you to terminate your employment and
receive the right to severance payments under this paragraph), FTD.COM will pay
you continued salary for one year from the effective date of any such
termination under clause (a) or (b) above ("Termination Date") and any pro rata
bonus to which you may be entitled pursuant to this Agreement.  FTD.COM's
severance obligations are subject to your best efforts to mitigate, and you will
promptly notify FTD.COM of any subsequent employment.  In addition to the
foregoing continued salary payments, on the Termination Date, FTD.COM shall
cause you to be entitled to accelerated vesting of any options to purchase
capital stock of FTD.COM or any subsidiary (with unrestricted rights to exercise
any such stock options) and vesting of all capital stock of FTD.COM or any
subsidiary subject to forfeiture under restricted stock awards in the same
manner and extent as would be the case in the event of a Change of Control. 
Your participation (including dependent coverage) in any life, disability, group
health and dental benefit plans provided by FTD.COM, in effect immediately prior
to the Termination Date, shall be continued after the Termination Date, in
accordance with FTD.COM policy relating to such plans as of the Termination
Date, until the earlier of (i) the end of the one-year severance period or
(ii) the date on which you accept other full-time employment.  Following the
Termination Date, FTD.COM shall not be obligated to (1) provide business
accident insurance covering you or (2) make contributions on your behalf to any
qualified retirement and pension plans or profit sharing plans.

             For purposes of this Agreement, "cause" means any of the following
events that FTD.COM or the FTD.COM Board of Directors has determined, in good
faith, has occurred: (i) your continual or deliberate neglect of the performance
of your material duties; (ii) your failure to devote substantially all of your
working time to the business of FTD.COM and its subsidiaries or affiliated
companies; (iii) your engaging willfully in misconduct in connection with the
performance of any of your duties, including, without limitation, the
misappropriation of funds or securing or attempting to secure personally any
profit in connection with any transaction entered into on behalf of FTD.COM or
its subsidiaries or affiliated companies; (iv) your willful breach of any
confidentiality or nondisclosure agreements with FTD.COM (including this
Agreement) or your violation, in any material respect, of any code or standard
of behavior generally applicable to employees or executive employees of FTD.COM;
(v) your violation of the separate confidentiality and non-competition agreement
described below and attached hereto as Exhibit A; or (vi) your engaging in
conduct that results in material injury to the reputation of FTD.COM or its
subsidiaries or affiliated companies such as conviction for a felony or crime
involving fraud under Federal, state or local laws, or embezzlement.

             Confidential Information and Non-Competition.  You agree to enter
into a separate agreement with FTD.COM (attached hereto as Exhibit A) that
provides for (a) non-disclosure of confidential information, (b) non-competition
and (c) non-solicitation of customers, suppliers and employees.  This Agreement
shall not be effective until you have executed and delivered such agreement to
FTD.COM.

             Tax Matters.    Upon the occurrence of a Change of Control during
your employment, FTD.COM shall be obligated to make "gross up payments" to the
extent required by law to cover certain tax obligations in the manner
contemplated by Exhibit B hereto.

             Miscellaneous.  This Agreement shall be governed by the internal
laws of the State of Illinois, excluding the conflicts-of-law principles
thereof.  You and FTD.COM consent to jurisdiction and venue in any federal or
state court in the City of Chicago.  This Agreement and the accompanying
Exhibit A and B state our entire agreement and understanding regarding your
employment with FTD.COM.  This agreement may be amended only by a written
document signed by both you and FTD.COM.  No delay or failure to exercise any
right under this Agreement waives such rights under the Agreement.  If any
provision of this Agreement is partially or completely invalid or unenforceable,
then that provision shall only be ineffective to such extent of its invalidity
or unenforceability, and the validity or enforceability of any other provision
of this Agreement shall not be affected.  Any controversy relating to this
Agreement shall be settled by arbitration in Chicago, Illinois in accordance
with the Commercial Arbitration Rules of the American Arbitration Association,
except as otherwise provided in the Confidentiality and Non-Competition
agreement attached hereto as Exhibit A.  In the event of any inconsistency
between this Agreement and any personnel policy or manual of FTD.COM with
respect to any matter, this Agreement shall govern the matter.  You shall be
entitled to be reimbursed for your reasonable costs and expenses, including
attorneys' fees, incurred in connection with the enforcement of your rights
under this Agreement to the extent that you prevail in any such controversy.

 

  Sincerely,       /s/ RICHARD C. PERRY       Richard C. Perry   Director  
FTD.COM INC.

 

Accepted as of this   14th day of June, 2001       /s/ MICHAEL J. SOENEN

--------------------------------------------------------------------------------

  Michael J. Soenen  

 